                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


CRAYTONIA LATOY BADGER                                                              PLAINTIFF

              v.                     Civil No. 1:18-cv-01026

SHERIFF MIKE LOE, Columbia County,
Arkansas; DOUG WOOD, Chief Deputy,
Columbia County Sheriff Department;
GREG HAWLEY, Jail Administrator;
Columbia County Jail; DARYL ELKINS,
Medical Doctor; and KELLY BLAIR, Investigator,
Columbia County Jail                                                             DEFENDANTS

                                             ORDER

       Before the Court is Plaintiff’s Motion Requesting an Order for Defendants to Allow

Plaintiff Access to Review Digital Evidence. (ECF No. 33). Defendants have filed a Response in

opposition. (ECF No. 34).

       In his motion Plaintiff states Defendants have provided him with discovery documents and

“some where on a CD and others were on a thumb drive”. Plaintiff sought permission from the

Jail Administrator at the Columbia County Jail to view the evidence but was denied access.

Plaintiff also claims that Defendant Wood:

       …also prohibit the plaintiff from obtaining copies merely because he don’t have
       money on his inmate account nor will the defendant notarize legal papers for him,
       Therefore, the plaintiff is required to send his original documents in which effects
       his ability to maintain a record of the proceeding…

(ECF No. 33). Defendants filed their response to Plaintiff’s motion on December 10, 2018, stating

that Plaintiff’s motion is moot because Plaintiff was transferred out of the Columbia County Jail

to the Arkansas Department of Correction soon after the motion was filed. (ECF No. 34). On

December 27, 2018, Plaintiff notified the Court that he had been transferred to the Arkansas
                                                1 
 
Department of Correction – East Arkansas Regional Unit – in Marianna, Arkansas. (ECF No. 36).

Therefore, Plaintiff’s request for the Court to enter an order directing the Columbia County Jail

officials to permit Plaintiff to review digital evidence, provide copies and notarize documents is

now moot.

       Accordingly, Plaintiff’s Motion Requesting an Order to Allow Plaintiff to Review Digital

Evidence (ECF No. 33) is DENIED as MOOT.

       IT IS SO ORDERED this 3rd day of January 2019.


                                             /s/Barry A. Bryant
                                             HON. BARRY A. BRYANT
                                             UNITED STATES MAGISTRATE JUDGE




                                                2 
 
